DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: amendment filed on 02/28/2022 to application filed on 11/21/2019.
 Claims 1, 3-7, 11, 13-18, 21 are pending in this case. Claims 1, 11 and 16 are independent claims.
All rejections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 11, 13-18, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the scanned first computing device includes a display monitor of the first computer device" in lines 4-5 renders the claim is vague and indefinite, since there is insufficient antecedent basis for this limitation in the claim. Claims 11 and 16 having similar issue as claim 1 and are rejected under the same rationale.
Dependent claims 3-7, 13-15, 17-18, 21 are rejected for fully incorporating the dependencies of their base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 11, 13-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al., US 10,043,069 and Hassan, US 2017/0103124, and Larson et al., US 8489413.
Regarding independent claim 1, Lui teaches a method of document manipulation comprising: 
receiving from an augmented reality device, a scanned field-of-view of a scene, wherein the scene includes one or more objects (Liu, col.2, line 13 – col.3, line 6; scanning a field-of-view of a scene captured by mobile device, wherein the scene includes objects);
detecting, based on the scanned field-of-view, a portion of an electronic document, wherein the portion of the electronic document is rendered (Lui, figures 1, 6, 7; col.17, lines 5-30; detecting text and objects in a document/book);
capturing a content element of the electronic document rendered on the display (Liu, col.5, lines 4-30; identifying actionable/potential object/text), 
determining, by a second computing device, that the content element rendered on the display monitor is incomplete, wherein the incomplete content element rendered on the display monitor does not include a missing portion of the content element that is not rendered on the display monitor, and wherein the content element consists of the incomplete content element and the missing portion (Liu, fig.6; col.17, line 54 – col.18, line 3; server determines the identified object/text that needs potential function); and 
providing, to the augmented reality device, a suggestion to identify the missing portion to complete the incomplete content element for rendering the completed content element on the augmented reality device (Liu, fig.6; col.17, line 54 – col.18, line 3; providing a ribbon having potential functions correspond to the identified object/text to mobile device).
However, Lui does not teach objects including a first computing device, wherein the scanned first computing device includes a display monitor of the first computer device; the electronic document is rendered on the display monitor; wherein the incomplete content element is incomplete sentence, an incomplete figure or both the incomplete sentence and the incomplete figure; and a suggestion to identify the missing portion to complete the incomplete content element.
Hassan teaches objects including a first computing device, wherein the first computing device includes a display monitor of the first computer device; and the electronic document is rendered on a display of the first computing device (Hassan, figures 2; [0019]; capturing a scene including a document displayed on a computer by a mobile phone).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hassan’s teaching and Lui’s teaching to include objects including a first computing device; and the electronic document is rendered on a display of the first computing device, since the combination would have facilitated the user to interact with additional information/functions related to the capture image data/documents from different views, such as printed books/documents or books/document displayed on other devices.
Larson teaches wherein the incomplete content element is incomplete sentence, an incomplete figure or both the incomplete sentence and the incomplete figure, wherein the incomplete content element rendered on the display monitor does not include a missing portion of the content element that is not rendered on the display monitor, and wherein the content element consists of the incomplete content element and the missing portion; and a suggestion to identify the missing portion to complete the incomplete content element (Larson, col.6, lines 16-23, lines 31-46; missing portion of incomplete sentence; providing options for editing incomplete sentence).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Larson’s teaching into Hassan and Lui’s teaching to include the incomplete content element is incomplete sentence, wherein the incomplete content element rendered on the display monitor does not include a missing portion of the content element that is not rendered on the display monitor, and wherein the content element consists of the incomplete content element and the missing portion; and a suggestion to identify the missing portion to complete the incomplete content element, since the combination would have identified incomplete sentences besides object/text in the document and facilitated the user to correct such deficiencies to provide a document with completed sentences as Larson disclosed.
Regarding claim 2, which is dependent on claim 1, Lui teaches further comprising: providing, by the augmented reality device, a second suggestion to complete the incomplete portion (Lui, col.3, lines 44-57; providing potential function by the mobile device)
Regarding claim 3, which is dependent on claim 1, Lui and Hassan teach wherein: the first computing device includes a first data store, the second computing device includes a second data store, the second data store contains more information than the first data store, and the first computing device does not have access to the second data store (Lui, fig.4; col.8, lines 3-13; server having storage for storing plurality of users’ data; Hassan, fig.2, item 170; [0006], [0009]; computer or TV screen storing document). The same rationale of claim 1 is incorporated herein.
Regarding claim 4, which is dependent on claim 1, Lui teaches wherein the determining further comprises: performing an image analysis operation on the electronic document to determine the missing portion of the content element (Lui, claim 1, col.9, lines 3-27; col.10, lines 21-65; performing image processing to recognize actionable text/objects; Larson, col.6, lines 16-23, lines 31-46; determining missing portion of incomplete sentence; providing options for editing incomplete sentence). The same rationale of claim 1 is incorporated herein.
Regarding claim 6, which is dependent on claim 1, Lui teaches further comprising: receiving, by the augmented reality device and in response to the suggestion to complete the incomplete content element, an autocomplete indication regarding the suggestion (Lui, col.5, lines 47; displaying dial function for telephone number; col.6, lines 16-23, lines 31-46; options to complete the sentence).
Regarding claim 7, which is dependent on claim 6, Lui teaches further comprising: establishing a network connection between the augmented reality device and the first computing device (Lui, fig.7; devices and network connection; Liu, fig.6; col.17, line 54 – col.18, line 3; providing a ribbon having potential functions correspond to the identified object/text to mobile device). Larson teaches providing, through the established network connection, the missing portion of the content element of the electronic document (Larson, col.5, lines 11-25; networks and providing missing portion for complete the sentence).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Larson’s teaching and Lui’s teaching to include providing, through the established network connection, missing portion of the content element of the electronic document, since the combination would have facilitated the users to complete the document.
Claims 11-14 are for a system, the system comprising: a memory, the memory containing one or more instructions; and a processor, the processor communicatively coupled to the memory, the processor, in response to reading the one or more instructions, configured to perform the method of claims 1-4 respectively, and are rejected under the same rationale.
Claims 16-18 are for a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions configured to perform the method of claims 1, 6-7 respectively and are rejected under the same rationale.
Allowable Subject Matter
Claims 5, 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form that overcome 112 issue and including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao et al., US 20210168279, fig 2A, [0090] teaches identifying edges of bezel display/screen to determine whether data inside the edges of bezel display is a document type. 
Foerster et al., US 2019/0199656, [0084] teaches identifying deficient, such as which information was missing in a sentence.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/Primary Examiner, Art Unit 2177